DETAILED ACTION
This action is responsive to the application filed on March 06, 2020.
 Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Drawings 
The drawings filed on March 06, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated June 22, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a metadata generator configured to:”; “a weight generator configured to:”; “a max flow detector configured to:”; and “a mapper configured to:” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim limitation “a metadata generator configured to:”; “a weight generator configured to:”; “a max flow detector configured to:”; and “a mapper configured to:” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yung-Chuan Jiang et al. (“Temporal Partitioning Data Flow Graphs for Dynamically Reconfigurable Computing” – hereinafter Jiang).
  	With respect to claim 1, Jiang teaches a system, comprising:   	a metadata generator configured to:   		receive a dataflow plan comprising data operations in a dataflow     	pipeline (see figure 1 and section “A. Temporal Partitioning” on page 1351, a directed acyclic graph G = (V, E) (i.e. dataflow plan with operations). See figure 5(a) and section “B. Operation Representation” on page 1353, operation set represented by a DFG (data flow graph)) and   		generate metadata for the received dataflow plan comprising   	information about each of the data operations (in view of paragraph [0003] of the instant application “Metadata” indicates dataflow information, such as numbers and types of sources, sinks and operations, and the amount of data being consumed, processed and written. See table I on page 1354 and section “VI. Experimental Results” on page 1359, logic blocks information (i.e. metadata), for example providing information about the kind of operation (e.g. addition, subtraction, compare, multiplication) and the different bit widths. Furthermore, see table II and table III (and related paragraphs) (i.e. metadata)),   	a weight generator configured to:   		create a weighted dataflow plan from the received dataflow plan by   	associating a weight with each of the data operations based on the   	metadata (see figure 5 (a)-(b), weight represents the number of CLBs (e.g. operations, i.e. metadata). Furthermore, see figures 3, 7-8, 10-12 (and related paragraphs), weight of operations/nodes).  	a max flow detector configured to:   		determine a maximum dataflow for the weighted dataflow plan (see section “A. Motivational Example” on page 1352 and figure 3 (e.g. maximum cost), using a max-flow algorithm to obtain a min-cut. Furthermore, see page 1355 left side column and figures 6-7 (and related paragraphs), “To partition the DAG into as few stages as possible, it is desirable to find one large feasible stage at a time. FS is an algorithm that repeatedly computes max-flow min-cut in to find a feasible stage with as large an area as possible”. Furthermore, see page 1358 left side column “To minimize the total communication cost, we will consider the maximum communication cost in a stage. Now we apply our proposed scheduling form to find the shortest path and maximum communication cost per stage. Given a directed acyclic graph constructed from and, let be a path from first node to the last node, and let be the number of stages. Use breadth first search (BFS) to find a path from first node to last node in such that the total path weight is minimal. If there are two or more paths with the same weight value in, then minimize the edge maximal weight.”).  	and   	a mapper configured to:   		select at least one of a runtime environment or one or more runtime   	resources to execute the received dataflow plan based at least on the   	maximum dataflow (see page 1354, “the maximum communication cost between any two stages is an important research topic for DRC. In our algorithm, we can find only the maximum communication cost. However, in the RC system we consider the reconfiguration overhead time during the runtime. To target the total communication cost effect for mapping each partitioned stage to the RPU (i.e. resources), the reconfiguration of all stages needs further analysis to reduce reconfiguration time” RPU is a Xilinx XC4000-type FPGA (see page 1359, second paragraph right side column). Furthermore, see tables IV-V (e.g. RPU-950 and RPU-1368).
  	With respect to claim 2, Jiang teaches wherein the weight generator is configured to generate a feature set comprising a plurality of features from the received dataflow plan (see figure 5(a) and section “B. Operation Representation” on page 1353, “A program or an application is an operation set which can include one or more operations such as addition, subtraction, multiplication, division, etc. In FPGA, these operations are implemented by configurable logic blocks (CLBs).1 An operation may need several CLBs. A program has a set of operations that can be represented by a DFG, as shown in Fig. 5(a), where a node corresponds to an operation and an edge corresponds to the operation’s relation.”) and   	wherein the weight generator is configured to create the weighted dataflow plan by generating a feature weight set for the feature set based on the metadata (see figures 3, 7-8, 10-12 (and related paragraphs), weight of operations/nodes/features). 
  	With respect to claim 3, Jiang teaches wherein the max flow detector is configured to determine the maximum dataflow based on application of a max-flow min-cut theorem to the weighted dataflow plan (see figure 6 (and related paragraphs) and page 1355 “A direct extension of FBB to multiway partitioning is to apply recursively the max-flow min-cut process to find one stage at a time that meets the area constraint until every node in is assigned to a stage as shown in Fig. 6. A feasible stage (FS) is a subset of that satisfies the area constraint, i.e., Area. To partition the DAG into as few stages as possible, it is desirable to find one large feasible stage at a time. FS is an algorithm that repeatedly computes max-flow min-cut in to find a feasible stage with as large an area as possible.”).
  	With respect to claims 4 and 7-9, the claims are directed to a method that corresponds to the system recited in claims 1-3, respectively (see the rejection of claims 1-3 above. Examiner notes: claim 8 combines the rationale of dependent claim 3 with the last limitation of claim 1. Claim 9 includes the same rationale of claim 3).
  	With respect to claim 5, Jiang teaches wherein each weight associated with each of the data operations is selected from a weight range corresponding to an execution complexity range for each of the data operations in terms of consumption of at least one of computing, memory, storage and network resources (see page 1359, left side column and figures 12-13 “The temporal partitioning algorithm consists of an initial partition technique followed by a scheduling technique. First, the partition technique applies the traditional network flow-based algorithm. Each iteration of the max-flow computing step takes (see formula in the reference) time. After all iterations, we produce a set of feasible min-cuts that are recorded by dividing nodes. The time complexity for the multiway partitioning is (see formula in the reference), where n is the number of nodes in G. The scheduling technique includes five steps. Step 1) constructs graph G from graph M. The number of nodes in G is m + 1 and the number of edges is not more than s.m. Hence, the time complexity of step 1) is (see formula in the reference), where m is the number of nodes in graph M,s is the maximum weight allowed in each stage and (see formula in the reference). Note that the number of nodes m in M is less than the number of nodes n in the original DFG. In step 2), an edge in graph G is visited once. The time complexity of step 2) is (see formula in the reference). In step 3), graph G is constructed by replacing edges in graph H. The time complexity of step 3) also is (see formula in the reference). In step 4), each node in graph G is visited in the BFS order. Thus, the time complexity of step 4) is (see formula in the reference). The time complexity for the scheduling technique is (see formula in the reference). In conclusion, the total time complexity is bounded by (see formula in the reference).” Furthermore, see section “A Motivational Example” in page 1352).  	With respect to claim 6, Jiang teaches wherein each weight associated with each of the data operations comprises a combined weight or a weight vector indicating at least two of computing, memory, storage and network resources (see figures 3-4 and pages 1352-1353, “Consider the partitioning result in Fig. 3. A good method is needed to select a cut set for the temporal partition. First, in Fig. 4, we integrate the two partitioning results of Fig. 3, then satisfy the area constraint for every stage to list all possible temporal partitioning compositions such that two or more combinations are achieved. Moreover, we use a transform technique so that the communication cost per stage corresponds to the weight of the edge of that stage. Let the communication cost per stage be the sum of the input and output interconnection number in one stage.”).  	With respect to claim 10, Jiang teaches selecting the runtime environment or the runtime resources based on an indication of a preference related to at least one of execution time and execution cost to execute the received dataflow plan (see page 1359, left side column and figures 12-13 “The temporal partitioning algorithm consists of an initial partition technique followed by a scheduling technique. First, the partition technique applies the traditional network flow-based algorithm. Each iteration of the max-flow computing step takes (see formula in the reference) time. After all iterations, we produce a set of feasible min-cuts that are recorded by dividing nodes. The time complexity for the multiway partitioning is (see formula in the reference), where n is the number of nodes in G. The scheduling technique includes five steps. Step 1) constructs graph G from graph M. The number of nodes in G is m + 1 and the number of edges is not more than s.m. Hence, the time complexity of step 1) is (see formula in the reference), where m is the number of nodes in graph M,s is the maximum weight allowed in each stage and (see formula in the reference). Note that the number of nodes m in M is less than the number of nodes n in the original DFG. In step 2), an edge in graph G is visited once. The time complexity of step 2) is (see formula in the reference). In step 3), graph G is constructed by replacing edges in graph H. The time complexity of step 3) also is (see formula in the reference). In step 4), each node in graph G is visited in the BFS order. Thus, the time complexity of step 4) is (see formula in the reference). The time complexity for the scheduling technique is (see formula in the reference). In conclusion, the total time complexity is bounded by (see formula in the reference).” Furthermore, see section “A Motivational Example” in page 1352. Examiner notes: scheduling of resources based on execution time).  	With respect to claim 12, Jiang teaches wherein the selection of the runtime environment or the runtime resources comprises selecting between at least two of: runtime resources (see page 1354, “the maximum communication cost between any two stages is an important research topic for DRC. In our algorithm, we can find only the maximum communication cost. However, in the RC system we consider the reconfiguration overhead time during the runtime. To target the total communication cost effect for mapping each partitioned stage to the RPU (i.e. resources), the reconfiguration of all stages needs further analysis to reduce reconfiguration time” RPU is a Xilinx XC4000-type FPGA (see page 1359, second paragraph right side column). Furthermore, see tables IV-V (e.g. RPU-950 and RPU-1368).  	With respect to claim 13, Jiang teaches wherein the received dataflow plan comprises a graph with nodes and edges provided by a user (see figure 1 and section “A. Temporal Partitioning” on page 1351, a directed acyclic graph G = (V, E) (i.e. dataflow plan with operations). See figures 3, 5(a), 7-8, 10-12).    	With respect to claims 18-19, the claims are directed to a medium that corresponds to the system recited in claims 1 and 3, respectively (see the rejection of claims 1 and 3 above; wherein Jiang also teaches such a medium in the abstract (e.g. RPU). Examiner notes: claim 19 combines the rationale of dependent claim 3 with the last limitation of claim 1.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yung-Chuan Jiang et al. (“Temporal Partitioning Data Flow Graphs for Dynamically Reconfigurable Computing”) in view of Cui et al. (US Pub. No. 2020/0042362 – hereinafter Cui).  	With respect to claim 14, Jiang is silent to disclose restricting the selection of the runtime environment or the runtime resources based on one or more caps or limits specified in a user agreement.  	However, in an analogous art, Cui teaches restricting the selection of the runtime environment or the runtime resources based on one or more caps or limits specified in a user agreement (see paragraphs [0045], [0073], [0075], a service request may specify (i) a desired number (N) of accelerator devices (e.g., GPU devices) to provision for the requested job, (ii) a specific type/model of accelerator device (e.g., NVidia P100 GPU, Tensor flow TPU, etc.) to be utilized for the requested job, (iii) whether the provisioned accelerator devices should be exclusively allocated for the requested job or can be shared with other jobs, and/or (iv) other conditions based on a service level agreement (SLA) with the given client. In addition, the provisioning of accelerator resources for pending jobs can be based on predefined policies of the service provider for handing specific types of jobs).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jiang’s teaching, which set forth propose a network flow-based multiway task partitioning algorithm to minimize communication costs for temporal partitioning, by restricting the selection of the resources based on caps as suggested by Cui, as Cui would implement a protocol for selecting, allocating, scheduling and provisioning one or more GPU server nodes and associated accelerator resources (e.g., GPU devices) for executing workloads associated with client service requests.   	   	With respect to claim 15, Jiang is silent to disclose generating a feature set comprising a plurality of features from the received dataflow plan; and generating, by a machine learning (ML) model, the weighted dataflow plan as a weighted feature set from the feature set.  	However, in an analogous art, Cui teaches generating a feature set comprising a plurality of features from the received dataflow plan; and generating, by a machine learning (ML) model, the weighted dataflow plan as a weighted feature set from the feature set (see paragraph [0045], the computation graph compiler 370 implements methods for computing a model computation graph 375 of the deep learning model 340 with current hyperparameter settings of the deep learning model 340. In general, the model computation graph 375 comprises a mutable directed graph with nodes that represent operations on data, and directed edges to/from and between nodes in the graph. The model computation graph 375 represents the data flow and computations that are performed for a given training process for a given deep learning model. The model computation graph 375 of the deep learning model 340 is duplicated and distributed to the accelerator resources 320 for execution of a deep learning model training process).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jiang’s teaching, which set forth propose a network flow-based multiway task partitioning algorithm to minimize communication costs for temporal partitioning, by generating a weighted dataflow plan as a weighted feature set as suggested by Cui, as Cui would determine an optimal job partition ratio for partitioning a dataset into sub-batch datasets for processing by the accelerator resource.
  	With respect to claim 16, Cui teaches providing the feature weight set to a second ML model; and selecting the runtime environment or the runtime resources based on an output of the second ML model (see figures 1, 3-5 (and related paragraphs) and paragraphs [0005], [0013]-[0014], [0029], partitioned model selection).   	With respect to claim 20, Jiang is silent to disclose wherein the weighted dataflow plan is created based on the output of a first machine learning (ML) model; or wherein the runtime environment or the runtime resources are selected based on the output of a second ML model.  	However, in an analogous art, Cui teaches wherein the weighted dataflow plan is created based on the output of a first machine learning (ML) model; or wherein the runtime environment or the runtime resources are selected based on the output of a second ML model (see figures 1, 3-5 (and related paragraphs) and paragraphs [0005], [0013]-[0014], [0029], partitioned model selection). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jiang’s teaching, which set forth propose a network flow-based multiway task partitioning algorithm to minimize communication costs for temporal partitioning, by creating a weighted dataflow based on a machine learning model as suggested by Cui, as Cui would determine an optimal job partition ratio to optimize load balancing among a set of accelerator resources.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yung-Chuan Jiang et al. (“Temporal Partitioning Data Flow Graphs for Dynamically Reconfigurable Computing”) in view of Cui et al. (US Pub. No. 2020/0042362) and further in view of Dialani et al. (US Pub. No. 2018/0232702 – hereinafter Dialani).  	With respect to claim 17, Jiang in view of Cui is silent to disclose wherein at least one of the plurality of features is generated based on application of term frequency-inverse document frequency (TF- IDF) to the received dataflow plan.  	However, in an analogous art, Dialani teaches wherein at least one of the plurality of features is generated based on application of term frequency-inverse document frequency (TF- IDF) to the received dataflow plan (see paragraph [0113], query-based features 1502 include search engine features such as term frequency-inverse document frequency (TF-IDF), term location in document, bag-of-words, and the like. These query-based features 1502 may be fed to a query-based ranking model 1504, which returns scores for each of the query/result pairs).	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Jiang and Cui, by generating a plurality of features based on application of term frequency-inverse document frequency as suggested by Dialani, as Dialani would determine scores for each of the result pairs in order to identify optimization patterns.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Beyer (US Pat. No. 10,728,120) displays node information for a set of nodes on a graph. The node information includes metadata and relationship information. The relationship information indicates, for each relationship, a source node and a target node for the relationship. Weights for the nodes are determined based on the metadata associated with the nodes. The nodes are sorted based on the determined weights. A first node with a highest weight is assigned to a first layer of the graph. For each given node other than the first node: relationships of the given node to assigned nodes are determined, an assigned layer is determined for the given node based on the determined weights and the relationships of the given node to assigned nodes, and the given node is assigned to the assigned layer (see abstract).   
   	Shakeri et al. (US Pub. No. 2016/0189034) includes techniques pertaining to computer automated learning management systems and methods. In one embodiment, a system is disclosed where information is represented in a learning graph. In one embodiment, a framework may be used to access different algorithms for identifying customized learning content for a user. In another embodiment, the present disclosure includes techniques for analyzing content and incorporating content into an organizational glossary (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192